DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive.
Regarding the argument that Garcia does not disclose the plurality of tabs insertable into the apertures along the longitudinal axis:  As can be seen in Fig. 13, the tabs (134, 136, 138, 140) all have a perpendicular height, but they all also have a longitudinal depth from the front of the cassette to the back of the tabs inside the cassette.  This depth reads on the tab that has a dimension “along the longitudinal axis”.  Applicant states Garcia fails to disclose a plurality of tables extending from the front along the longitudinal axis, but as discussed, the depth dimension of each tab is the extension from the front along the longitudinal axis.  This depth also follows the axis from the front of the cassette where the tabs are located to the rear of the cassette which is the opposite end, see Fig. 13.
Regarding the argument that Garcia does not disclose an insert module in a side channel:  Garcia teaches the insert module (106) removably insertable into a side channel, the channel being the channel that accepts 106, which is shown in Fig. 3.  The claim does not require “the side channel” be in any particular location other that at a first side.  The first side can be defined to include the area in which the insert module (106) is located.
Regarding the arguments to the Mullaney rejection:  An amendment adds an insert module removably insertable into the side channel can read on the tie wraps (101) in the side of the cassette since the insert module does not include any structural details of what this insert actually is other than a location of where it resides.  The reject has been updated accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia et al (US 8,824,850 B2).  Garcia teaches a fiber optic cassette (100, Figs. 2-36) defining a mutually orthogonal coordinate system having a longitudinal axis (through 34), a lateral axis (perpendicular to the longitudinal axis), and a transverse axis (depth), the fiber optic cassette (100) comprising:
a cassette body (102), the cassette body (102) extending along the longitudinal axis between a front (at 90) and a rear (at 103), extending along the lateral axis between a first side and a second side (at 18, 20), and extending along the transverse axis between a bottom and a top (at 104) (see Fig. 2);
a plurality of fiber optic adapter apertures (32, 40) defined at the front of the cassette body (102) (Fig. 3); and
a cover (104), the cover (104) removably connectable to the cassette body (102), wherein the cover (104) comprises a cover body (part of 104) extending along the longitudinal axis between a front and a rear (Fig. 3), and wherein the cover (104) further comprises a plurality of tabs (134, 136, 138, 140) extending from the front along the longitudinal axis (Fig. 13A), each of the plurality of tabs (134, 136, 138, 140) removably insertable into one of the plurality of fiber optic adapter apertures (32, 40) when the cover (104) is removably connected to the cassette body (C7 L57 – C8 L13);
an insert module (106) removably insertable into an intermediate portion of a side channel (the channel that accepts 106) defined at the first side of the cassette body (102) (see Fig. 3);
wherein a channel (122) is defined in the insert module (106), the channel comprising a plurality of channel sections (the different zig-zag portions can be considered “a plurality of channel sections”, see Fig. 5); and
wherein the cover (104) further comprises a latch (fastener mounts at the rear section) proximate the rear (see Fig. 13), the latch (fastener mounts) comprising a step (the sides of the circular cutouts) which contacts the cassette body (102) when the cover (104) is removably connected to the cassette body (C7 L50-57).

Claims 34-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullaney et al (US 5,323,480).  Mullaney teaches a fiber optic cassette (35) defining a mutually orthogonal coordinate system having a longitudinal axis (vertical), a lateral axis (horizontal), and a transverse axis (thickness), the fiber optic cassette (35) comprising:
a cassette body (part of 35), the cassette body extending along the longitudinal axis between a front and a rear, extending along the lateral axis between a first side and a second side, and extending along the transverse axis between a bottom and a top (see Fig. 2); and
wherein a side channel (along each 35b, see Fig. 13) is defined at the first side of the cassette body (part of 35);
an insert module (101) removably insertable into the side channel (35b) at the cassette body (part of 35) (C10 L23-33);
a splice module (multiple 36) removably insertable into the cassette body (35), the splice module (the plurality of 36) comprising a splice insert (an individual 36) comprising an insert body (72 with 77), the insert body (72 with 77) comprising a first side (top) and an opposing second side (bottom), the insert body (72 with 77) defining a plurality of first channels (79) on the first side (top) and a second channel (73) on the second side (bottom), the second channel (73) having a maximum width which is greater than a maximum width of any of the plurality of first channels (79) (see Fig. 9, the width of 73 includes a width that extends the entire lateral axis of the holder, thus is much wider than the channels);
wherein the splice module (multiple 36) comprises a holder base (35a) and a holder cover (a 35 that overs the top of the base, see Fig. 3), the splice insert (36) positionable between the holder base (35a) and the holder cover (other 35);
wherein the holder cover (a 35 that covers another 35) is removably connectable to the holder base (35a) (C6 L60 – C7 L8);
wherein the plurality of first channels (79) and the second channel (73) are aligned in a linear array (see Fig. 9);
wherein the second channel (73) is positioned between a first portion (front) of the plurality of first channels (79) and a second portion (rear) of the plurality of first channels (79) in the linear array (see Fig. 9);
wherein the cassette body (part of 35) forms a splice module receptacle (structure that accepts each 36), and wherein the splice module is removably insertable into the splice module receptacle (C6 L60-68); and
wherein each of the plurality of first channels (79) comprises a plurality of channel sections (bottom holes and top tapered portions, see Fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia as applied to claim 21 above, and further in view of Radliff et al (US 5,530,786).
Garcia teaches the cassette previously discussed.
Garcia does not teach expressly the claimed splice module and splice insert.
Radliff teaches a fiber optic cassette (10, Fig. 1), comprising a splice module (24) removably insertable into the cassette body (20);
the module (24) comprises a splice insert (body of 24) comprising an insert body comprising a first side (72) and an opposing second side (bottom), a plurality of first channels (70) on a first side (72) and a second channel (68) on the second side (through the top and bottom, see Fig. 2);
the second channel (68) having a maximum width which is greater than a maximum width of any of the plurality of first channels (70) (see Fig 3);
wherein the second channel (68) is positioned between a first portion (left of 68) of the plurality of first channels (70) and a second portion (right of 68) of the plurality of first channels  (70) in the linear array (see Fig. 3); and
wherein each of the plurality of first channels (70) comprises a plurality of channel sections (80, 82) (C3 L51-59).
Garcia and Radliff are analogous art because they are from the same field of endeavor, fiber optic cassettes.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the splice module of Garcia to use the module taught by Radliff.
The motivation for doing so would have been to allow a user to easily remove the module and add additional modules by using the module having a central aperture (C3 L21-32).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia as applied to claim 21 above, and further in view of Mozzati (US 5,668,909).
Garcia teaches the cassette previously discussed.
Garcia does not teach expressly a base, cover and insert claimed.
Mozzati teaches a splice module (5, Fig. 2) removably insertable into a cassette body (4) comprising a holder base (17), a holder cover (28) and a splice insert (12), wherein the insert (12) is positionable between the holder base (28) and holder cover (17) (Fig. 3), wherein the holder cover (28) is removably connectable to the holder base (17) via the fastening holes and the insert (Fig. 3, C6 L46-53).
Garcia and Mozzati are analogous art because they are from the same field of endeavor, fiber optic cassettes.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the module of Garcia to include one with a base, cover and insert as taught by Mozzati.
The motivation for doing so would have been to allow for easy and safe replacement operations of the components inside (Mozzati, C6 L46-53).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia as applied to claim 21 above, and further in view of Milanowski et al (US 5,285,515).
Garcia teaches the cassette previously discussed.
Garcia does not teach expressly the tabs of the cover and body claimed.
Milanowski teaches a cassette body (1) comprises at least one tab (9) disposed at a first side and a the second side (left and right, see Fig. 1), wherein a cover (8) comprises a cover body (part of 8) extending along the lateral axis between a first side and a second side (see Fig. 1), wherein the cover (8) further comprises at least one tab (not labeled, tabs that align with 9, see Fig. 1) disposed at the first side of the cover and the second side of the cover (Fig. 1), each of the at least one tab of the cover (8) defining a slot (notches shown), and wherein the tabs of the cassette body (9) are removably insertable into the slots of the cover when the cover is removably connected to the cassette body (C4 L22-28).
Garcia and Milanowski are analogous art because they are from the same field of endeavor, fiber optic cassettes.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the cover and body of Garcia to include one with the tabs taught by Milanowski.
The motivation for doing so would have been to allow for easy replacement operations and environmental protection of the components inside.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-17, 19 and 20 of U.S. Patent No. 10,845,561 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are either overlapping subject matter or would have been obvious to include or remove to a person of ordinary skill in the art.  Differences are italicized in the table.	
Current claims
10845561
21. (New) A fiber optic cassette defining a mutually orthogonal coordinate system having a longitudinal axis, a lateral axis, and a transverse axis, the fiber optic cassette comprising: a cassette body, the cassette body extending along the longitudinal axis between a front and a rear, extending along the lateral axis between a first side and a second side, and extending along the transverse axis between a bottom and a top; a plurality of fiber optic adapter apertures defined at the front of the cassette body; and a cover, the cover removably connectable to the cassette body, wherein the cover comprises a cover body extending along the longitudinal axis between a front and a rear, and wherein the cover further comprises a plurality of tabs extending from the front along the longitudinal axis, each of the plurality of tabs removably insertable into one of the plurality of fiber optic adapter apertures along the longitudinal axis when the cover is removably connected to the cassette body.
All of these limitations are present in claims 1 and 13 of 10845561.
1. A fiber optic cassette defining a mutually orthogonal coordinate system having a longitudinal axis, a lateral axis, and a transverse axis, the fiber optic cassette comprising: a cassette body, the cassette body extending along the longitudinal axis between a front and a rear, extending along the lateral axis between a first side and a second side, and extending along the transverse axis between a bottom and a top; a plurality of fiber optic adapter apertures defined at the front of the cassette body; a side channel defined at the first side of the cassette body, the side channel comprising an entry aperture spaced from the rear of the cassette body along the longitudinal axis; a splice module receptacle defined in the cassette body; an insert module removably insertable into an intermediate portion of the side channel; a splice module removably insertable into the splice module receptacle; and a cover, the cover removably connectable to the cassette body, wherein the cover comprises a cover body extending along the longitudinal axis between a front and a rear, and wherein the cover further comprises a plurality of tabs extending from the front along the longitudinal axis, each of the plurality of tabs removably insertable into one of the plurality of fiber optic adapter apertures when the cover is removably connected to the cassette body.
13. A fiber optic cassette defining a mutually orthogonal coordinate system having a longitudinal axis, a lateral axis, and a transverse axis, the fiber optic cassette comprising: a cassette body, the cassette body extending along the longitudinal axis between a front and a rear, extending along the lateral axis between a first side and a second side, and extending along the transverse axis between a bottom and a top; a plurality of fiber optic adapter apertures defined at the front of the cassette body; a side channel defined at the first side of the cassette body, the side channel comprising an entry aperture spaced from the rear of the cassette body along the longitudinal axis; a splice module receptacle defined in the cassette body; an insert module removably insertable into an intermediate portion of the side channel; a splice module removably insertable into the splice module receptacle; and a cover, the cover removably connectable to the cassette body, wherein the cassette body comprises at least one tab disposed at the first side and at the second side, wherein the cover comprises a cover body extending along the lateral axis between a first side and a second side, wherein the cover further comprises at least one tab disposed at the first side of the cover and the second side of the cover, each of the at least one tab of the cover defining a slot, and wherein the tabs of the cassette body are removably insertable into the slots of the cover when the cover is removably connected to the cassette body.
22. (New) The fiber optic cassette of claim 21, comprising: a splice module removably insertable into the cassette body.
2. The fiber optic cassette of claim 1, wherein the splice module comprises a holder base, a holder cover, and a splice insert, the splice insert positionable between the holder base and the holder cover, the holder cover removably connectable to the holder base.
14. The fiber optic cassette of claim 13, wherein the splice module comprises a holder base, a holder cover, and a splice insert, the splice insert positionable between the holder base and the holder cover, the holder cover removably connectable to the holder base.
23. (New) The fiber optic cassette of claim 22, wherein the splice module comprises a holder base, a holder cover, and a splice insert.
2. The fiber optic cassette of claim 1, wherein the splice module comprises a holder base, a holder cover, and a splice insert, the splice insert positionable between the holder base and the holder cover, the holder cover removably connectable to the holder base.
14. The fiber optic cassette of claim 13, wherein the splice module comprises a holder base, a holder cover, and a splice insert, the splice insert positionable between the holder base and the holder cover, the holder cover removably connectable to the holder base.
24. (New) The fiber optic cassette of claim 23, wherein the splice insert is positionable between the holder base and the holder cover.
2. The fiber optic cassette of claim 1, wherein the splice module comprises a holder base, a holder cover, and a splice insert, the splice insert positionable between the holder base and the holder cover, the holder cover removably connectable to the holder base.
14. The fiber optic cassette of claim 13, wherein the splice module comprises a holder base, a holder cover, and a splice insert, the splice insert positionable between the holder base and the holder cover, the holder cover removably connectable to the holder base.
25. (New) The fiber optic cassette of claim 24, wherein the holder cover is removably connectable to the holder base.
2. The fiber optic cassette of claim 1, wherein the splice module comprises a holder base, a holder cover, and a splice insert, the splice insert positionable between the holder base and the holder cover, the holder cover removably connectable to the holder base.
14. The fiber optic cassette of claim 13, wherein the splice module comprises a holder base, a holder cover, and a splice insert, the splice insert positionable between the holder base and the holder cover, the holder cover removably connectable to the holder base.
26. (New) The fiber optic cassette of claim 22, wherein the splice module comprises a splice insert, the splice insert comprising an insert body comprising a first side and an opposing second side, the insert body defining a plurality of first channels on the first side and a second channel on the second side.
3. The fiber optic cassette of claim 1, wherein the splice module comprises a splice insert, the splice insert comprising an insert body comprising a first side and an opposing second side, the insert body defining a plurality of first channels on the first side and a second channel on the second side, the second channel having a maximum width which is greater than a maximum width of any of the plurality of first channels.
15. The fiber optic cassette of claim 13, wherein the splice module comprises a splice insert, the splice insert comprising an insert body comprising a first side and an opposing second side, the insert body defining a plurality of first channels on the first side and a second channel on the second side, the second channel having a maximum width which is greater than a maximum width of any of the plurality of first channels.
27. (New) The fiber optic cassette of claim 26, the second channel having a maximum width which is greater than a maximum width of any of the plurality of first channels.
3. The fiber optic cassette of claim 1, wherein the splice module comprises a splice insert, the splice insert comprising an insert body comprising a first side and an opposing second side, the insert body defining a plurality of first channels on the first side and a second channel on the second side, the second channel having a maximum width which is greater than a maximum width of any of the plurality of first channels.
15. The fiber optic cassette of claim 13, wherein the splice module comprises a splice insert, the splice insert comprising an insert body comprising a first side and an opposing second side, the insert body defining a plurality of first channels on the first side and a second channel on the second side, the second channel having a maximum width which is greater than a maximum width of any of the plurality of first channels.
28. (New) The fiber optic cassette of claim 26, wherein the second channel is positioned between a first portion of the plurality of first channels and a second portion of the plurality of first channels in the linear array.
4. The fiber optic cassette of claim 3, wherein the plurality of first channels and the second channel are aligned in a linear array.
5. The fiber optic cassette of claim 4, wherein the second channel is positioned between a first portion of the plurality of first channels and a second portion of the plurality of first channels in the linear array.
16. The fiber optic cassette of claim 15, wherein the plurality of first channels and the second channel are aligned in a linear array.
17. The fiber optic cassette of claim 16, wherein the second channel is positioned between a first portion of the plurality of first channels and a second portion of the plurality of first channels in the linear array.
29. (New) The fiber optic cassette of claim 26, wherein each of the plurality of first channels comprises a plurality of channel sections.
6. The fiber optic cassette of claim 3, wherein each of the plurality of first channels comprises a plurality of channel sections.
18. The fiber optic cassette of claim 15, wherein each of the plurality of first channels comprises a plurality of channel sections.
30. (New) The fiber optic cassette of claim 21, comprising: an insert module removably insertable into an intermediate portion of a side channel defined at the first side of the cassette body.
1. A fiber optic cassette defining a mutually orthogonal coordinate system having a longitudinal axis, a lateral axis, and a transverse axis, the fiber optic cassette comprising: a cassette body, the cassette body extending along the longitudinal axis between a front and a rear, extending along the lateral axis between a first side and a second side, and extending along the transverse axis between a bottom and a top; a plurality of fiber optic adapter apertures defined at the front of the cassette body; a side channel defined at the first side of the cassette body, the side channel comprising an entry aperture spaced from the rear of the cassette body along the longitudinal axis; a splice module receptacle defined in the cassette body; an insert module removably insertable into an intermediate portion of the side channel; a splice module removably insertable into the splice module receptacle; and a cover, the cover removably connectable to the cassette body, wherein the cover comprises a cover body extending along the longitudinal axis between a front and a rear, and wherein the cover further comprises a plurality of tabs extending from the front along the longitudinal axis, each of the plurality of tabs removably insertable into one of the plurality of fiber optic adapter apertures when the cover is removably connected to the cassette body.
31. (New) The fiber optic cassette of claim 30, wherein a channel is defined in the insert module, the channel comprising a plurality of channel sections.
1. A fiber optic cassette defining a mutually orthogonal coordinate system having a longitudinal axis, a lateral axis, and a transverse axis, the fiber optic cassette comprising: a cassette body, the cassette body extending along the longitudinal axis between a front and a rear, extending along the lateral axis between a first side and a second side, and extending along the transverse axis between a bottom and a top; a plurality of fiber optic adapter apertures defined at the front of the cassette body; a side channel defined at the first side of the cassette body, the side channel comprising an entry aperture spaced from the rear of the cassette body along the longitudinal axis; a splice module receptacle defined in the cassette body; an insert module removably insertable into an intermediate portion of the side channel; a splice module removably insertable into the splice module receptacle; and a cover, the cover removably connectable to the cassette body, wherein the cover comprises a cover body extending along the longitudinal axis between a front and a rear, and wherein the cover further comprises a plurality of tabs extending from the front along the longitudinal axis, each of the plurality of tabs removably insertable into one of the plurality of fiber optic adapter apertures when the cover is removably connected to the cassette body.
32. (New) The fiber optic cassette of claim 21, wherein the cover further comprises a latch proximate the rear, the latch comprising a step which contacts the cassette body when the cover is removably connected to the cassette body.
8. The fiber optic cassette of claim 1, wherein the cover further comprises a latch proximate the rear, the latch comprising a step which contacts the cassette body when the cover is removably connected to the cassette body.
20. The fiber optic cassette of claim 13, wherein the cover further comprises a latch proximate the rear, the latch comprising a step which contacts the cassette body when the cover is removably connected to the cassette body.
33. (New) The fiber optic cassette of claim 21, wherein the cassette body comprises at least one tab disposed at the first side and at the second side, wherein the cover comprises a cover body extending along the lateral axis between a first side and a second side, wherein the cover further comprises at least one tab disposed at the first side of the cover and the second side of the cover, each of the at least one tab of the cover defining a slot, and wherein the tabs of the cassette body are removably insertable into the slots of the cover when the cover is removably connected to the cassette body.
9. The fiber optic cassette of claim 1, wherein the cassette body comprises at least one tab disposed at the first side and at the second side, wherein the cover comprises a cover body extending along the lateral axis between a first side and a second side, wherein the cover further comprises at least one tab disposed at the first side of the cover and the second side of the cover, each of the at least one tab of the cover defining a slot, and wherein the tabs of the cassette body are removably insertable into the slots of the cover when the cover is removably connected to the cassette body.
34. (New) A fiber optic cassette defining a mutually orthogonal coordinate system having a longitudinal axis, a lateral axis, and a transverse axis, the fiber optic cassette comprising: a cassette body, the cassette body extending along the longitudinal axis between a front and a rear, extending along the lateral axis between a first side and a second side, and extending along the transverse axis between a bottom and a top; wherein a side channel is defined at the first side of the cassette body; an insert module removably insertable into the side channel at the cassette body; and a splice module removably insertable into the cassette body, the splice module comprising a splice insert comprising an insert body, the insert body comprising a first side and an opposing second side, the insert body defining a plurality of first channels on the first side and a second channel on the second side, the second channel having a maximum width which is greater than a maximum width of any of the plurality of first channels.
10. A splice module, the splice module comprising: a splice insert, the splice insert comprising an insert body, the insert body comprising a first side and an opposing second side, the insert body defining a plurality of first channels on the first side and a second channel on the second side, the second channel having a maximum width which is greater than a maximum width of any of the plurality of first channels, wherein the second channel is positioned between a first portion of the plurality of first channels and a second portion of the plurality of first channels in a linear array, and wherein longitudinal axes of the first channels and second channel are parallel and aligned in the linear array.
19. The fiber optic cassette of claim 13, wherein a channel is defined in the insert module, the channel comprising a plurality of channel sections
35. (New) The fiber optic cassette of claim 34, wherein the splice module comprises a holder base and a holder cover, the splice insert positionable between the holder base and the holder cover.
11. The splice module of claim 10, wherein the splice module further comprises a holder base and a holder cover, the splice insert positionable between the holder base and the holder cover, the holder cover removably connectable to the holder base.
36. (New) The fiber optic cassette of claim 35, wherein the holder cover is removably connectable to the holder base.
11. The splice module of claim 10, wherein the splice module further comprises a holder base and a holder cover, the splice insert positionable between the holder base and the holder cover, the holder cover removably connectable to the holder base.
37. (New) The fiber optic cassette of claim 34, wherein the plurality of first channels and the second channel are aligned in a linear array.
There are all limitations in claim 10.
38. (New) The fiber optic cassette of claim 37, wherein the second channel is positioned between a first portion of the plurality of first channels and a second portion of the plurality of first channels in the linear array.
There are all limitations in claim 10.
39. (New) The fiber optic cassette of claim 34, wherein the cassette body forms a splice module receptacle, and wherein the splice module is removably insertable into the splice module receptacle.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a removable splice in a splice receptacle of a cassette, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  All these limitations are predictable since they are all present in the claims of 10845561.

	
40. (New) The fiber optic cassette of claim 34, wherein each of the plurality of first channels comprises a plurality of channel sections.
12. The splice module of claim 10, wherein each of the plurality of first channels comprises a plurality of channel sections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883